Appeal from an order of the Monroe County Court (John L. DeMarco, J.), entered March 14, 2014. The order determined that defendant is a level one risk pursuant to the Sex Offender Registration Act. The appeal was held by this Court by order entered July 2, 2015, decision was reserved and the matter was remitted to Monroe County Court for further proceedings (130 AD3d 1504 [2015]). The proceedings were held and completed.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at County Court.
Present — Smith, J.P., Centra, Peradotto, Carni and Scudder, JJ.